number release date id office uilc cca_2009071708502846 -------------- from ------------------ sent friday date am to ------------------ cc subject nod irm hi -------- - in regards to your follow-up question the authority to issue a second nod exists in the sense that there is no restriction in the code prohibiting such an action based on the fact that the taxpayer has neither petitioned the tax_court as stipulated sec_6212 c nor filed a return in which case the sol would no longer be open thus there is nothing barring the service's ability to send a second notice based on these conditions this is also assuming the tax has not been assessed is this more helpful the question under what authority does the service have to issue a second nod may be interpreted as what is stopping the service from issuing a second notice_of_deficiency based on the background information there are no restrictions in the code that would prohibit sending a second nod because a a return has not been filed and b the taxpayer has not petitioned the tax_court please don't hesitate to contact me at --------------------or by email should you have further questions or issues thanks --------------------
